Case 1:17-cv-01104-WJM-SKC Document 117 Filed 10/12/18 USDC Colorado Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:17-cv-1104

   Jennifer Loquasto,

                 Plaintiff,
   v.

   Ocwen Loan Servicing, LLC,

             Defendant.
   __________________________________________________________________

                               NOTICE OF SETTLEMENT
   __________________________________________________________________

          TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR RE-
   SPECTIVE ATTORNEYS OF RECORD:
          PLEASE TAKE NOTICE that a settlement has been reached in the above-
   captioned matter. Plaintiff respectfully requests that this Court vacate all pending
   hearing dates and deadlines, and allow the parties sixty (60) days to file disposi-
   tional papers. The parties anticipate prompt resolution of the settlement, and a Re-
   quest for Dismissal forthcoming. This Court shall retain jurisdiction over this mat-
   ter until fully resolved.
Case 1:17-cv-01104-WJM-SKC Document 117 Filed 10/12/18 USDC Colorado Page 2 of 3




                                     HYDE & SWIGART, APC
   Date: October 12, 2018            By: s/ David J. McGlothlin
                                     David J. McGlothlin, Esq.
                                     Hyde & Swigart, APC
                                     2633 E. Indian School Road, Suite 460
                                     Phoenix, AZ 85016
                                     Telephone: (602) 265-3332
                                     Fax: (602) 230-4482
                                     E-mail: david@westcoastlitigation.com
                                     Attorneys for Plaintiff
Case 1:17-cv-01104-WJM-SKC Document 117 Filed 10/12/18 USDC Colorado Page 3 of 3




                             CERTIFICATE OF SERVICE



   I, David McGlothlin, hereby certify that on October 12, 2018 a true and correct copy of
   this NOTICE OF SETTLEMENT was served on Defendant’s counsel by the Court’s
   CM/ECF Program, which will electronically mail notice to all counsel of record:

   Murr Siler & Accomazzo, P.C.
   Michael D. diFilipo
   410 17th Street, Suite 2400
   Denver, Colorado 80202
   Attorneys for Ocwen Loan Servicing, LLC


                                            HYDE & SWIGART, APC
   Date: October 12, 2018                   By: s/ David J. McGlothlin
                                            David J. McGlothlin, Esq.
                                            Hyde & Swigart, APC
                                            2633 E. Indian School Road, Suite 460
                                            Phoenix, AZ 85016
                                            Telephone: (602) 265-3332
                                            Fax: (602) 230-4482
                                            E-mail: david@westcoastlitigation.com
                                            Attorneys for Plaintiff
